 1

 2

 3

 4

 5

 6

 7
                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 8                    WESTERN DISTRICT COURT OF WASHINGTON

 9
     Re                             )
10                                  )               In Chapter 7 Proceeding
     GAYLE ELIZABETH OWENS           )              No. 19-42296-BDL
11
                                    )
12                                  )               Order Converting Case
                   Debtor(s)        )               from Chapter 7 to Chapter 13
13                                  )
                                    )
14   ______________________________ )

15   It is hereby ORDERED that this case is converted from a case under Chapter 7 to a
     case under Chapter 13.
16
                                       /// end of order ///
17

18
     Presented by:

19
     /s/ Ellen Ann Brown
20   Ellen Ann Brown WSB 27992
     Attorney for Debtor
21

22

23

24

25
